MEMORANDUM **
Gary C. Tanner, a Washington state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials acted with deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004). We affirm.
The district court properly dismissed Tanner’s claims against defendants Quinn and Kollasch because “[t]here is no re-spondeat superior liability under, section 1983.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).
The district court properly granted summary judgment on the remaining claims because Tanner failed to raise a genuine issue of material fact as to whether defendants were deliberately indifferent in treating his lower back and ankle pain. See Toguchi, 391 F.3d at 1058 (explaining that a difference in opinion about the preferred course of medical treatment is in*771sufficient, as a matter of law, to establish deliberate indifference).
Tanner’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.